Name: Council Regulation (EEC) No 3485/80 of 22 December 1980 amending, consequent upon the accession of Greece, Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks
 Type: Regulation
 Subject Matter: animal product;  marketing;  agricultural activity;  farming systems
 Date Published: nan

 Avis juridique important|31980R3485Council Regulation (EEC) No 3485/80 of 22 December 1980 amending, consequent upon the accession of Greece, Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks Official Journal L 365 , 31/12/1980 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 12 P. 0267 Greek special edition: Chapter 03 Volume 32 P. 0200 Swedish special edition: Chapter 3 Volume 12 P. 0267 Spanish special edition: Chapter 03 Volume 20 P. 0132 Portuguese special edition Chapter 03 Volume 20 P. 0132 *****COUNCIL REGULATION (EEC) No 3485/80 of 22 December 1980 amending, consequent upon the accession of Greece, Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas the accession of Greece necessitates amendment of Council Regulation (EEC) No 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks (1), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2782/75 is hereby amended as follows: 1. Article 5 (3) shall be replaced by the following: '3. Eggs for hatching shall be transported in perfectly clean packs, containing only eggs for hatching of the same species, category and type of poultry, originating in one establishment and bearing at least the words: "eggs for hatching", "rugeaeg", "Bruteier", "avgÃ ¡ pros ekkÃ ³lapsin", "oeufs Ã couver", "uova da cova", or "broedeieren".' 2. Article 6 shall be replaced by the following: 'Article 6 Eggs for hatching from third countries may be imported only if they bear, in type at least 3 mm high, the name of the country of origin and the printed words "hatching", "rugeaeg", "Brutei", "pros ekkÃ ³lapsin", "Ã couver", "cova", or "broedei". Their packings must contain only eggs for hatching of the same species, category and type of poultry from the same country of origin and sender, and must bear at least the following particulars: (a) the information shown on the eggs; (b) the species of poultry from which the eggs come; (c) the sender's name or business name or address.' Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1) OJ No L 282, 1. 11. 1975, p. 100.